Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Final Office action in response to communications received on 07/14/2022. Claims 1, 2, 8, 9, 15, and 16 have been amended. Claims 3, 6, 10, 13, 17, and 20 have been canceled. Claims 22-30 have been newly added. Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, and 21-30 are currently pending and have been addressed below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Newly amended claims 1, 8, and 15 are identified as containing new matter. The limitation in claims 1, 8, and 15 recite: “wherein the updated automated bot is used to automatically calculate a fitness of one or more future responses” is not supported by the specification originally filed. Applicant’s specification does not include “future responses”, let alone the step of “the updated automated bot is used to automatically calculate a fitness of one or more future responses”.
New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F .2d 967, 169 USPQ 795 (CCPA 1971). Therefore, claims 1, 8, and 15 are rejected under 35 U.S.C 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 1-2, 4-5, 7, and 22-24 are directed to a method (i.e. a process). Claims 8-9, 11-12, 14 and 25-27 are directed to a system (i.e. a machine). Claims 15-16, 18-19, 21, and 28-30 are directed to a non-transitory computer-readable storage medium (i.e. an article of manufacture). Thus, each of these claims fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A: Prong One: Abstract Ideas 

Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claims recite: receiving a requisition, wherein the requisition includes a set of questions to be presented to one or more applicants, and wherein the set of questions correspond to a set of metrics for evaluating responses to the set of questions; communicate with the one or more applicants over a communications session; present the set of questions and to automatically calculate a fitness of one or more responses to the set of questions, wherein the one or more responses correspond to the one or more applicants, and wherein the fitness of the one or more responses is based on desired responses to the set of questions and the set of metrics; determining one or more scores associated with the one or more applicants based on the fitness of the one or more responses; generate one or more recommendations for modifying the set of metrics, using previously received requisitions; automatically generating the one or more recommendations, wherein the one or more recommendations are generated using the fitness of the one or more responses, the one or more responses, and the one or more scores associated with the one or more applicants as input, updated based on feedback corresponding to the recommendations, and used to automatically calculate a fitness of one or more future responses.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract grouping of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss receiving a requisition, presenting a set of questions to one or more applicants - wherein the set of questions correspond to a set of metrics for evaluating responses to the set of questions, and scores associated with the one or more applicants based on the responses, and generating one or more recommendations, which are clear business relations, and one of certain methods of organizing human activity.	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – a computer, an automated bot, machine learning, one or more processors, memory, and a non-transitory computer-readable storage medium. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as recitation of machine learning and an automated bot, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 	Dependent claims 2-4-5, 7, 9, 11-12, 14, 16, 18-19, and 21-30 add additional limitations, for example: (claim 2), detecting a change to the set of metrics; dynamically generating in real-time a new fitness of the one or more responses and  one or more new scores associated with the one or more applicants based on the change to the set of metrics; and automatically generating a new recommendation for modifying the set of metrics based on the new fitness of the one or more responses, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use.	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification, para 0129, discloses “The disclosed methods can be performed using a computing system. An example computing system can include a processor (e.g., a central processing unit), memory, non-volatile memory, and an interface device. The memory may store data and/or and one or more code sets, software, scripts, etc. The components of the computer system can be coupled together via a bus or through some other known or convenient device.” Further, see Applicant’s specification Figure 10 and para 0125, 0139 and 0161. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. With respect to the machine learning and automated bot, this merely establishes an environment of use which as outlined by the MPEP 2106.05(h) the Field of Use and Technological Environment does not amount to significantly more than the exception itself.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9, 11-12, 14-16, 18-19, 21-22, 24-25, 27-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria (US 2019/0019160 A1), hereinafter “Champaneria”, over O’Malley (US 2018/0157995 A1), hereinafter “O’Malley”

Regarding Claim 1, Champaneria teaches a computer-implemented method comprising: 
receiving a requisition, wherein the requisition includes a set of questions to be presented to one or more applicants, and wherein the set of questions correspond to a set of metrics for evaluating responses to the set of questions; (Champaneria, para 0051, discloses processors and computing environment; 
Champaneria, Abstract, teaches an automated system for conducting a conversation with a candidate for pre-interview vetting of the candidate and clarification of candidate’s information; Figure 1, teaches receiving job entry (element 1), auto Q&A and AI bot response (element 5); Further, Figures 13, 14 and 16; para 0008, teaches receiving a job description (such as, for example, the job title, the skills and experience required and preferred, the education requirements, the day-to-day duties and expectations of the position, and so forth); skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process; Further, para 0097, teaches apply weight to certain requirements, which may be specified by a hiring organization or recruiter or may be derived from the job description; Even further, para 0217, discloses an AI BOT may conduct interviews based on a list of interview questions that have been provided by the hiring manager);
dynamically training an automated bot to autonomously communicate with the one or more applicants over a communications session; (Champaneria, Abstract, teaches an automated system for conducting a conversation with a candidate over one or more communications channels; Champaneria throughout teaches an AI bot; see at least para 0166-0168; para 0205, teaches training an AI bot; Further, para 0147-0148, teaches variations of training AI bot including AI Bot with NLP engine may be pre-trained and further trained on received data; training in real time.; Figure 9, teaches communications session);
using the automated bot to present the set of questions and to … to the set of questions, wherein the one or more responses correspond to the one or more applicants, and wherein the fitness of the one or more responses is based on desired responses to the set of questions and the set of metrics; (Figure 1, teaches an automated Q&A and AI bot (element 5); para 0008, discloses skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in matching and scoring (Examiner notes importance is desired responses); Figure 6, teaches evaluating responses; para 0147-0148, teaches AI bot with NLP, Figure 10, element 959, teaches responses with scores; para 0078, discloses desired skills for example desired language proficiencies (Examiner notes desired language proficiency is desired response)); 
determining one or more scores associated with the one or more applicants based on the fitness of the one or more responses; (Champaneria, para 0173, discloses a candidate may be asked about a desired salary range and may provide a desired salary of at least $80,000 per year, or a desired salary range of at least $80-85,000 (Examiner notes is applicants response). However, a close match (fitness) may be found between the candidate and a position that pays slightly less than this minimum salary range but has other benefits; Further, Figure 6, teaches evaluating responses; para 0147-0148, teaches AI bot with NLP, Figure 10, element 959, teaches responses with scores; para 0052, teaches candidates with a score);
dynamically training a machine learning algorithm to generate one or more recommendations for modifying the set of metrics wherein the machine learning model is trained using previously received requisitions; (Champaneria, para 0094, discloses semantic engine may be a natural language processor capable of inferring meaning relevant to a particular subject from literal statements; the semantic engine may include machine learning software and NPL; para 0148, teaches AI Bot and NLP which have been pre-trained on existing data sets (Examiner notes existing data sets is previously received data and would be obvious to include requisition/job information), and further trained on received data sets as desired; para 0099, discloses if system cannot identify a particular prerequisite number of candidates for the position, the system may perform a new search with looser search criteria. Examiner notes, performing a search with looser criteria is modifying metrics);
automatically generating the one or more recommendations, wherein the one or more recommendations are generated using the fitness of the one or more responses, the one or more responses, and the one or more scores associated with the one or more applicants as input to the machine learning algorithm; and Page 2 of 13(Champaneria, para 0052, teaches candidates with scores for a particular job opening; Figure 16, discloses a recommendation engine, para 0097, discloses the score using machine learning; particular criteria may be mutually given weight, or may weigh against each other; para 0098, discloses the system then determines highest/top candidates; para 0099, discloses if system cannot identify a particular prerequisite number of candidates for the position for candidates that score above a pre-set primary threshold, the system may perform a new search with looser search criteria; para 0100, teaches loosening or deprioritizing criteria); Amdt. dated July 14, 2022
updating the automated bot and the machine learning algorithm, wherein the automated bot and the machine learning algorithm are updated based on feedback corresponding to the recommendations, and wherein the updated automated bot is used (Champaneria, para 0061, discloses machine learning; para 0147, teaches analyzing a large number of conversations between recruiters and candidates; para 0148, teaches training (updating) the AI bot; Further, para 0152-0154, teaches an AI Bot and self-teaching algorithm; 0073, teaches updating the AI Bot to improve candidate engagement and support hiring process).
Yet Champaneria does not appear to explicitly teach “automatically calculate a fitness of one or more responses” and “automatically calculate a fitness of one or more future responses.”	In the same field of endeavor O’Malley teaches automatically calculate a fitness of the one or more responses and automatically calculate a fitness of one or more future responses (O’Malley, Abstract. O’Malley, Figure 36 and para 0116, elements 1310, 1312, 1314, 1316 teaches asking questions, recording answers, interpreting and analyzing answer. Further, See O’Malley, Figure 18, teaches education questions, skills questions, experience questions, etc. and thresholds and weightings for questions; para 0746-0750, teaches automatic calculation example with salary of Applicant, based on Applicants response to salary question system calculates and scores Applicant. Further, See at least Figures 19 and 44; Examiner note, Examiner is interpreting “future responses” as predictions, O’Malley, para 0743, teaches future predictions on candidates).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Champaneria with automatically calculate a fitness of the one or more responses and automatically calculate a fitness of one or more future responses as taught by O’Malley with the motivation to collect, analyze and quantify correlations between job applicants and job qualifications, to help determine the best candidates (O’Malley, para 0017). The Champaneria invention, now incorporating the O’Malley invention, has all the limitations of claim 1.

Regarding Claim 2, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, and Champaneria further teaches further comprising: detecting a change to the set of metrics; (Champaneria, para 0067 and 0136, discloses requirements/changes made to job description);
dynamically generating in real-time a new fitness of the one or more responses and one or more new scores associated with the one or more applicants based on the change to the set of metrics; and automatically generating a new recommendation for modifying the set of metrics based on the new fitness of the one or more responses (Champaneria, para 0148 and 0210, discloses in real time; para 0098, teaches candidate scores; para 0136, discloses if a job description is changed, a candidate who is relevant to the original job description may need to be evaluated to determine whether the candidate matches. Champaneria, para 0100, discloses the system may be configured to loosen or deprioritize criteria. For example, the system may be configured to first loosen criteria (Examiner is interpreting loosening criteria as modifying metrics) based on the considerations of geographical proximity, skill set, years of experience, salary requirements, or any other specifications that might be provided by the hiring company. Loosening criteria may be performed in pre-configured steps, for example, if initially candidates are within a 20-mile radius, the next pre-set secondary threshold may be candidates within a 50-mile radius (Examiner is interpreting 50-mile radius as change to set of metrics), and the one after that may be candidates within a 100-mile radius (Examiner is interpreting 100-mile radius as a new recommendation for modified metrics)).

Regarding Claim 4, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, and Champaneria further teaches further comprising: identifying other requisitions for an applicant, wherein the other requisitions are identified based on responses to the set of questions provided by the applicant to the automated bot; and presenting the other requisitions (Champaneria, Abstract, disclose providing additional opportunities to the candidate; para 0152, discloses the AI bot may determine questions to ask to the candidate based on reading and interpreting the candidate profile; para 0092, discloses the system may match and suggest other job opportunities that may better suit the candidate).

Regarding Claim 5, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, and Champaneria further teaches further comprising: receiving additional materials corresponding to an applicant to the requisition; and evaluating the additional materials to automatically obtain applicant responses to a subset of the set of questions (Champaneria, para 0087 and 0224, discloses resume of candidate (Examiner is interpreting resume as additional materials as described in Applicant’s specification, para 0034). Champaneria, para 0154, discloses an AI bot may read the work history of the candidate, and may determine that the candidate, Venkat, has worked with Jenkins-based automation servers at a previous place of work, Cerner Corporation. The AI bot may then generate a question such as, “Venkat—I see that you have worked with Jenkins deployment automation at Cerner. How many years did you work with Jenkins? And can you tell me a bit more about your experience with it?”).

Regarding Claim 7, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, and Champaneria further teaches wherein: the set of metrics correspond to the desired responses to the set of questions; and the fitness of the one or more responses is calculated based on proximity of the one or more responses to the desired responses (Champaneria, para 0008, discloses skills, experience, or other such qualities that have been indicated by a hiring manager as being important may be given additional weight in a matching and scoring process, if desired; para 0231, discloses response may be prepared based on the potential response that has the highest score; multiple responses may be prepared based on scores meeting a certain threshold or being within a certain threshold score of one another.)

Regarding claims 8 and 15, the claims recite analogous limitations to claim 1 above, and are therefore rejected on the same premise. 

Regarding claims 9 and 16, the claims recite analogous limitations to claim 2 above, and are therefore rejected on the same premise. 

Regarding claims 11 and 18, the claims recite analogous limitations to claim 4 above, and are therefore rejected on the same premise. 

Regarding claims 12 and 19, the claims recite analogous limitations to claim 5 above, and are therefore rejected on the same premise. 

Regarding claims 14 and 21, the claims recite analogous limitations to claim 7 above, and are therefore rejected on the same premise. 

Regarding Claim 22, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, further comprising: automatically determining that a new score associated with an applicant for another requisition is greater than a score associated with the applicant for the requisition, wherein the new score is determined based on applicant responses to the one or more questions; and recommending advancement of the applicant for the other requisition (Champaneria, Abstract, teaches in addition to conversing with the candidate, the system provides additional opportunities to the candidate; para 0052, teaches providing a candidate with a score for a particular job opening; para 0095, teaches the system may be able to match the candidate to a different job based on the data set of the second job; Further, para 0116, teaches candidates who scored above the primary score threshold (in any order) and may contact candidates who scored above the secondary score threshold (in any order). In another exemplary embodiment, the system may proceed in any order).

Regarding Claim 24, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, wherein the automated bot is dynamically trained using a dataset of input responses and known desired responses for a set of sample questions (Champaneria, para 0148, teaches AI Bot have been pre-trained on existing data sets and further trained on received data sets as desired).

Regarding claims 25 and 28, the claims recite analogous limitations to claim 22 above, and are therefore rejected on the same premise. 

Regarding claims 27 and 30, the claims recite analogous limitations to claim 24 above, and are therefore rejected on the same premise

Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Champaneria and O’Malley, and further in view of Krohn et al. (US 2021/0049536 A1), hereinafter “Krohn”.

Regarding Claim 23, Champaneria, now incorporating O’Malley, teaches the computer-implemented method of claim 1, … by the automated bot (See at least Champaneria, para 0010 and 0019, teaches AI bot).
Yet Champaneria and O’Malley do not appear to explicitly teach “wherein the machine learning algorithm is further dynamically trained using known discrepancies between applicants selected and applicants advanced for the previously received requisitions and known solutions to the discrepancies.”	In the same field of endeavor Krohn teaches wherein the machine learning algorithm is further dynamically trained using known discrepancies between applicants selected and applicants advanced for the previously received requisitions and known solutions to the discrepancies (Krohn, Abstract, teaches training data including positive and negative examples to train a model to determine fitness of the candidate while eliminating unwanted bias (Examiner notes unwanted bias is a discrepancy). The positive examples represent candidates who would be invited to an interview, and the negative examples represent candidates who would not be invited to an interview; para 0030-0032, teaches examples (solutions) to limit explicit and implicit biases; including scoring a dataset of 400 candidates to each of 537 unique roles (100 Asian, 100 Hispanic, 100 non-Hispanic Black, and 100 non-Hispanic White, as predicted by first and last name using a demographic model trained on U.S. census data) the average fitness of the candidates does not vary significantly by ethnicity (according to the same Student's t-test approach as in the gender comparison).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Champaneria and O’Malley reference with wherein the machine learning algorithm is further dynamically trained using known discrepancies between applicants selected and applicants advanced for the previously received requisitions and known solutions to the discrepancies as taught by Krohn with the motivation to determine fitness of the candidate while eliminating unwanted bias (Krohn, Abstract). The Champaneria and O’Malley invention, now incorporating the Krohn invention, has all the limitations of claim 23.

Regarding claims 26 and 29, the claims recite analogous limitations to claim 23 above, and are therefore rejected on the same premise. 


Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Brown et al. US 2019/0042988 A1 – discussing an intelligent virtual agent exchanging information within an enterprise.
Chamala et al. US 2018/0374054 A1 – discussing Abstract, providing recommendations to modify assessments; Figure 7, para 0028, teaches the assessments reveals too many of the applicants have high scores. This indicates that the configuration of the assessments needs to be adjusted so that the graphical representation of the assessments reveals more of a normal distribution, such as a bell curve. Too many high scores may indicate that the assessments are too easy, are not configured correctly, and/or may be obsolete. As a result of an assessment that is not configured correctly, too many of the applicants are being advanced to the next step in the hiring process. This adds an extra burden to the hiring team who have to filter through the candidates to find those that are a good fit, and also wastes the time of the candidates who are not a good fit for the position. When the assessment evaluating system detects variances in the graphical representation of the assessments, the assessment evaluating system may provide recommendations to rectify the assessment results. For example, the recommendation may be to adjust the cut-off score to pass the assessment, review the assessment configuration, modify the assessment content 
Garimella et al. US 2018/0060823 A1 – discussing recruitment for job seekers using a Geekbot; para 0010, 0136-0138, 0179 discussing Geekbot functions with artificial intelligence.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.
Response to Arguments
Applicants arguments filed on 07/14/2022 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejections in light of the most recent claim amendments. Applicant has not presented any arguments and Examiner maintains the 101 rejection.

Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejections in light of the most recent claim amendments with newly applied teachings of the Champaneria and Krohn reference as described above. Applicant has not presented any prior art arguments and Examiner maintains the 103 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Stewart US 2011/0055098 A1 – discussing automated employment information exchange between individuals and job hiring environments; discussing the benefits of the conversations with potential candidates as para 0015, discusses a resume contains approximately 600 data points. By contrast, a transcribed phone call contains upwards of 6,000 data points. That's 10 times more data that can be gathered on a person. By using text analytics algorithms, the present invention can apply the unbiased mathematics of machine learning, statistical analysis and pattern recognition to analyze these data points to resolve the problem of assessing professionals.
Carnicelli et al. US 2020/0279226 A1 – discussing Figure 10, job requisition updating.
Wu US 10,796,217 B2 – automated interviews with question and answer sessions.
Phenom People, “Phenom People Launches University Recruiting, SMS & Internal Mobility Chatbot”, May 22nd, 2019, Globe Newswire,  https://www.globenewswire.com/news-release/2019/05/22/1840551/0/en/Phenom-People-Launches-University-Recruiting-SMS-Internal-Mobility-Chatbot.html - discussing Phenom University Recruiting provides a modern way for recruiters to source information from candidates and collate their interactions from the event with a mobile application, candidate feedback and scoring, CV capture and parsing, tagging, analytics and more … provide referrals to open positions and boost employee engagement through conversational chatbots that answer FAQs.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.R.N./Examiner, Art Unit 3629                                                                                                                                                                                 
/SANGEETA BAHL/Primary Examiner, Art Unit 3629